           Case 1:19-cv-09709-JMF Document 26 Filed 06/05/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
YELITZA PICON, and on behalf of all other persons                      :
similarly situated,                                                    :
                                                                       :     19-CV-9709 (JMF)
                                    Plaintiff,                         :
                                                                       :           ORDER
                  -v-                                                  :
                                                                       :
BURNING IN WATER LLC, and BURNING IN                                   :
WATER II LLC,                                                          :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On April 1, 2020, the Court granted Plaintiff a sixty-day stay of all dates and deadlines.
See ECF No. 23. The Court ordered Plaintiff to file a status letter by June 1, 2020, updating the
Court on the status of the case, including any settlement discussions with Defendants, and stating
whether Defendants have indicated that they plan to retain counsel and appear in this action and
whether Plaintiff intends to proceed with the pending motion for default judgment. Id. Plaintiff
failed to do so. Accordingly, on June 2, 2020, the Court ordered Plaintiff to file the required
status letter by June 4, 2020, on pain of sanctions. ECF No. 24. Plaintiff again failed to do so.
Instead, on June 5, 2020, Plaintiff filed a short letter stating that she has had no contact with
Defendants since late March — although Plaintiff has communicated with Defendants during
this case, see ECF Nos. 19, 22 — and requesting an additional sixty-day stay. ECF No. 31.

       Plaintiff’s request is denied. Plaintiff’s counsel provides no explanation for why he is
unable to decide how to proceed in this case. The Court is open and prepared to adjudicate any
request for relief, including the pending motion for default judgment, ECF No. 15.

        Accordingly, Plaintiff’s counsel shall file a letter no later than noon on June 10, 2020,
stating whether he intends to proceed with this case, and if so, proposing a schedule governing
the next steps. If Plaintiff fails to do so, the Court will dismiss the action for failure to prosecute
without further notice.

        SO ORDERED.

Dated: June 5, 2020                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
